Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-9 in the reply filed on October 12th, 2022 is acknowledged. Non-elected invention of Group II, claims 10-16 have been withdrawn from consideration.  Claims 1-16 are pending.
Action on merits of Group I, claims 1-9 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/08/2020 are objected.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations: “a second electrode formed between the overcoat layer and the first electrode in the pixel area; a bank covering an area of the second electrode; and an emission layer formed between the first electrode and the second electrode” as recited claim 4 and “the emission layer covers the second electrode and the bank” as recited in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  The limitation as recited in claim 4: “a second electrode formed between the overcoat layer and the first electrode in the pixel area; a bank covering an area of the second electrode” and the limitation as recited in claim 5 “the emission layer covers the second electrode and the bank” are not disclosed in specification. For examination purposes, the limitation: “a second electrode formed between the overcoat layer and the first electrode in the pixel area; a bank covering an area of the second electrode; and an emission layer formed between the first electrode and the second electrode” is replaced as: “the first electrode formed between the overcoat layer and the second electrode in the pixel area; a bank covering an area of the first electrode” and “the emission layer covers the second electrode and the bank” is replaced as: “the emission layer covers the first electrode and the bank”. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by Lee (US 2016/0079334, hereinafter as Lee ‘334).
Regarding Claim 1, Lee ‘334 teaches a display device comprising: 
a substrate (Fig. 3, (110); [0059]) including a pixel area (P_annoted) and a non-pixel area (NP_annoted) adjacent to the pixel area; 
a power line (or supply electrode, Fig. 3, (151); [0054]) formed on the substrate; 
at least one insulation layer (Fig. 3, (113); [0069]) covering the power line; 
a connection electrode (Fig. 3, (152); [0058]) formed on the at least one insulation layer, the connection electrode connected to the power line through a contact hole (132; [0069]); 
an overcoat layer (Fig. 3, (165); [0058]) covering the connection electrode in the pixel area; and 
a first electrode (Fig. 3, (153); [0058]) formed on the overcoat layer (165), wherein the connection electrode has at least an area formed in the non-pixel area and includes a hole (133; [0073]) formed in the non-pixel area, and the first electrode extends to the non-pixel area and is connected to the connection electrode by covering a part of an inner surface of the hole.  
[AltContent: arrow][AltContent: connector][AltContent: textbox (NP)][AltContent: textbox (P)]
    PNG
    media_image1.png
    241
    463
    media_image1.png
    Greyscale

Fig. 3 (Lee ‘334_annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘334 as applied to claim 1 above, and further in view of Shim (US 2016/0293888, hereinafter as Shim ‘888).
Regarding Claim 2, Lee ‘334 teaches the inner surface of the hole (133) has a tapered shape (see Fig. 3).
Thus, Lee ‘334 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the inner surface of the hole has a reverse-tapered shape”.
However, Shim ‘888 teaches the inner surface of the hole (Fig. 5, (590); [0051]) has a reverse-tapered shape.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘334 by having the inner surface of the hole has a reverse-tapered shape in order to allow a good flow with the other steps in the fabrication process (e.g. only the metal can be deposited on the wall of the contact hole in the inversely tapered form) (see para. [0051]) as suggested by Shim ‘888.

Regarding Claim 3, Lee ‘334 teaches multiple metal layers (see Fig. 3), and the hole (133) is formed in one or more of the multiple metal layers including a topmost metal layer (see Fig. 3) among the multiple metal layers.  

Regarding Claim 4, Shim ‘888 teaches the first electrode (Fig. 5, (440); [0054]) formed between the overcoat layer (427; [0052]) and a second electrode (480; [0055]) in the pixel area; 
a bank (450; [0052]) covering an area of the first electrode; and 
an emission layer (470; [0054]) formed between the first electrode and the second electrode.  

Regarding Claim 5, Shim ‘888 teaches the emission layer (470) covers the first electrode (440) and the bank (450), the emission layer extending to the non-pixel area.  

Regarding Claim 6, Lee ‘334 teaches the emission layer (Fig. 1, (42); [0010]) is formed within an area surrounded by the bank (25).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘334 and Shim ‘888 as applied to claim 4 above, and further in view of Jung (US 2018/0097047, hereinafter as Jung ‘047).
Regarding Claim 7, Lee ‘334 and Shim ‘888 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a first passivation film formed between the connection electrode and the overcoat layer”.  
However, Jung ‘047 teaches a first passivation film (Fig. 3, (175); [0061]) formed between the connection electrode (170; [0053]) and the overcoat layer (178; [0061]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘334 and Shim ‘888 by having a first passivation film formed between the connection electrode and the overcoat layer in order to protect the thin film transistor (see para. [0061]) as suggested by Jung ‘047.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘334 and Shim ‘888 and Jung ‘047 as applied to claim 7 above, and further in view of Lee (US 2019/0165063, hereinafter as Lee ‘063).
Regarding Claim 8, Lee ‘334, Shim ‘888 and Jung ‘047 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a barrier formed inside the hole, wherein at least a part of the barrier is made of a same material as the first passivation film”
However, Lee ‘063 teaches a barrier (Fig. 7, (BR); [0050]) formed inside the hole. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘334, Shim ‘888 and Jung ‘047 by having a barrier formed inside the hole in order to physically divide each of the organic compound layer and the cathode (see para. [0049]) as suggested by Lee ‘063.
Thus, Lee ‘334, Shim ‘888, Jung ‘047 and Lee ‘063 are shown to teach all the features of the claim with the exception of explicitly the limitation: “at least a part of the barrier is made of a same material as the first passivation film”.
However, it has been held to be within the general skill of a worker in the art to select a known material for the barrier (e.g. made of a same material as the first passivation film) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to perform select a known material for the barrier in order to allow a good flow with the other steps in the fabrication process.

Regarding Claim 9, Lee ‘063 teaches an area of the emission layer (OL) and the second electrode (CAT) are formed on the barrier (see Fig. 7; [0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Cha et al. (US 2020/0083311 A1)			
Lee et al. (US 2018/0122882 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829